Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
Claims 20, 22-24, 26-37, 39 and 40 are pending. Claims 1-19, 21, 25, 38 and 41 have been cancelled.

Terminal Disclaimer
The terminal disclaimer filed on 27 October 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. US 10,212,959 B2 and Patent No. US 9,826,764 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The closest prior art is that which is cited in the Office action dated 27 July 2020. However, one would not have a reasonable expectation of success in obtaining the amylose content as claimed by following the teachings of the prior art because SSIII function was not completely understood and it was unknown whether function was conserved across different plant species (e.g., see Declaration under 37 C.F.R. § 1.132 of Crispin Alexander Howitt dated 21 September 2021, sections 8 and 9).


Conclusion
Claims 20, 22-24, 26-37, 39 and 40 are allowed. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The Examiner can normally be reached on 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Joe Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662